Citation Nr: 9926399	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98 - 00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a tooth and jaw 
disorder.

Entitlement to service connection for chloracne and skin 
cancer as secondary to Agent Orange herbicide exposure.

Entitlement to service connection for residuals of typhoid.

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to a rating in excess of 10 percent for 
prostatitis.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  



Service connection for an acquired psychiatric disability, to 
include chronic psychoneurotic anxiety reaction with 
underlying depression, situational depression with anxiety, 
major depression, and schizoaffective disorder,  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969, including service in the Republic of Vietnam from 
December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1997 and 
August 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The Board's review of the claims folders shows that a rating 
decision of August 1998 denied entitlement to service 
connection for prostate cancer, claimed as residual to Agent 
Orange (AO) herbicide exposure.  Although the veteran was 
given appropriate written notification of that adverse 
determination and of his right to appeal, the claims folders 
contain no evidence that the veteran appealed that 
determination.  Further, rating decisions of September 1998, 
October 1998, and January 1999 each denied the veteran's 
claim for compensation benefits under the provisions of  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a tooth and 
jaw disorder.  The claims folders show that the veteran was 
given timely notification, but has not initiated an appeal 
with respect to those determinations.  As those issues are 
not in proper appellate status, the Board will not address 
them in this decision.


The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), the issue of entitlement to 
a rating in excess of 10 percent for prostatitis, and the 
issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
malaria, for a back disability, and for an acquired 
psychiatric disability, to include chronic psychoneurotic 
anxiety reaction with underlying depression, situational 
depression with anxiety, major depression, and 
schizoaffective disorder, are addressed in the Remand section 
of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a tooth and jaw 
disability is not plausible.

2.  The claims for service connection for chloracne and skin 
cancer as secondary to Agent Orange herbicide exposure are 
not plausible.

3.  The claim for service connection for residuals of typhoid 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a tooth and jaw 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The claims for service connection for chloracne and for 
skin cancer as secondary to Agent Orange herbicide exposure 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998);  Brammer v. Derwinski,  3 Vet. App. 223, 225 
(1992).  

3.  The claim for service connection for residuals of typhoid 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998);  Brammer v. Derwinski,  3 Vet. App. 223, 225 
(1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well-Grounded

Service Connection for Residuals of Typhoid, and for 
Chloracne or Skin Cancer as Residual to AO Herbicide Exposure

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for a tooth and jaw 
disability, for chloracne and skin cancer as secondary to 
Agent Orange herbicide exposure, and for residuals of 
typhoid.  If he has not, his appeals must fail, and VA is not 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claims of 
entitlement to service connection for a tooth and jaw 
disorder, for chloracne and skin cancer as secondary to AO 
herbicide exposure, and for residuals of typhoid are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 
at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, at 80

The veteran contends that he was hospitalized during active 
service for treatment of typhoid, and that he has chloracne 
and skin cancer as residual to AO exposure while serving in 
the Republic of Vietnam. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998).  The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the veteran has chloracne, 
skin cancer, or residuals of typhoid.  A comprehensive review 
of the veteran's entire medical record discloses no clinical 
findings or diagnoses of chloracne, skin cancer, or residuals 
of typhoid.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has chloracne, skin cancer, or residuals of typhoid.  Such 
disabilities were not shown on VA examinations of the veteran 
conducted in December 1996 and in December 1997.  The veteran 
cannot meet his initial burden of presenting a well-grounded 
claim by relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.

In the absence of competent medical evidence establishing the 
current presence of chloracne, skin cancer, or residuals of 
typhoid, the claim of entitlement to service connection for 
those disabilities is not well grounded.  Grottveit at 93;  
Tirpak at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) are not satisfied as to the issues of 
chloracne, skin cancer, or residuals of typhoid because the 
record contains no a clear diagnosis of those disabilities. 

The requirement of item (2) is not satisfied as to the issues 
of chloracne, skin cancer, or residuals of typhoid because 
the record contains no evidence of incurrence or aggravation 
of any of those disabilities in service in the form of lay or 
medical evidence.  Chloracne, skin cancer, or residuals of 
typhoid were not demonstrated, diagnosed or otherwise shown 
during active service by competent medical evidence, and the 
veteran's claim that he was treated for typhoid during active 
service is not satisfactory lay evidence because the veteran 
lacks the requisite medical competence to diagnose typhoid.  
In addition, an appellant's statement about what a doctor 
told the lay claimant does not constitute competent medical 
evidence under Grottveit v. Brown,  5 Vet. App. 500 (1993);  
Warren v. Brown,  6 Vet. App. 4 (1993).  Thus, the veteran's 
statement as to what he was told by his service physician is 
not competent and, therefore, cannot be probative.  

The Board finds that the requirements of item (3) are not met 
with respect to the issues of entitlement to service 
connection for chloracne, skin cancer, or residuals of 
typhoid.  The Board's review of the entire record discloses 
no competent medical evidence or opinion which links or 
relates any of the claimed disabilities to the veteran's 
period of active service or to any incident or injury during 
such service.  As there is no demonstration or diagnosis that 
establishes the current existence of chloracne, skin cancer, 
or residuals of typhoid, there can be no competent medical 
evidence or opinion which links or relates any such claimed 
disability to the veteran's period of active service or to 
any incident or injury during such service. 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of evidence of well-grounded claims for 
service-connection for chloracne, skin cancer, or residuals 
of typhoid, those claims are denied. 

Service Connection for a Tooth and Jaw Injury

It is contended that the veteran sustained a tooth and jaw 
injury in the Republic of Vietnam in 1968 when his truck 
struck a land mine, forcibly throwing him against the truck.  

The service medical records are silent for complaint, 
treatment, findings or diagnosis of a tooth or jaw injury 
during the veteran's period of active service, or at the time 
of service separation examination.  In addition, there is no 
evidence of tooth loss or dental trauma during active 
service.  A Report of Medical History prepared in connection 
with his service separation examination denied any history of 
head injury or tooth or gum trouble.  His service separation 
examination disclosed no abnormalities of the head, mouth or 
face, and a report of dental examination revealed that his 
dental status was acceptable.  

A VA hospital summary and operative report, dated in February 
1973, shows that the veteran was seen in the Oral Surgery 
Clinic complaining of inability to eat and an underdeveloped 
mandible.  Clinical and radiographic examination disclosed 
that he had a congenital micrognathia.  An operative report, 
dated in February 1973, shows that the veteran stated that he 
had experienced problems with mastication for as long as he 
could remember due to his congenital micrognathic mandible.  
There was no mention of any inservice tooth or jaw injury, 
and none was noted on the cited postservice clinical and 
radiographic examinations.  

As noted, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issue of a 
tooth or jaw disability because the medical record contains a 
clear diagnosis of an anterior open bite, with a crossbite in 
posterior areas.  However, the requirement of item (2) is not 
satisfied as to the issue of an inservice tooth or jaw 
disability because the record contains no evidence of 
incurrence or aggravation of such disabilities in service in 
the form of lay or medical evidence.  A tooth or jaw injury 
or disability was not demonstrated, diagnosed or otherwise 
shown during active service by competent medical evidence, 
and the veteran's claim that he sustained a tooth or jaw 
injury in a 1968 truck accident in the Republic of Vietnam is 
not supported by the service medical records.  

The Board again notes that, while a veteran's assertions must 
generally be regarded as credible for purposes of determining 
whether a well-grounded claim has been submitted, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  The appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

The requirement of item (3) is not satisfied with respect to 
the issue of a tooth or jaw disability because the medical 
record contains no competent medical evidence or opinion 
which links or relates any current tooth or jaw injury to the 
veteran's period of active service or to any incident or 
injury during such service.  To the contrary, the medical 
record shows that VA clinical and radiographic examination of 
the veteran in February 1973 disclosed that he had a 
congenital micrognathia.  There were no findings of any prior 
tooth or jaw injury on the cited postservice clinical and 
radiographic examinations, and an operative report, also 
dated in February 1973 shows that the veteran stated that he 
had experienced problems with mastication for as long as he 
could remember due to his congenital micrognathic mandible.  

Governing regulations provide that congenital or 
developmental defects, as such, are not diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c) (1998).

In the absence of evidence of a well-grounded claim for 
service-connection for a tooth or jaw injury, that claim is 
denied. 

It is argued that the RO has failed to fulfill its statutory 
duty to assist the veteran with his claims by conducting 
additional examinations.  However, the submission of a well-
grounded claim is a prerequisite to invoking the VA's duty to 
assist.  As the veteran has not presented a well-grounded 
claim for service connection for the disabilities at issue, 
the duty to assist the veteran, including additional VA 
examinations, does not arise.  See Slater v. Brown,  9 Vet. 
App. 240 (1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  
The United States Court of Appeals for the Federal Circuit 
has held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of chloracne, skin cancer, residuals of 
typhoid, or a tooth or jaw injury during service or on 
service separation 
examination, or during any applicable presumptive period, or 
competent medical evidence linking or relating those 
disabilities to trauma or pathology experienced during active 
service.  Robinette v. Brown,  8 Vet. App. 69, 74 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
a tooth and jaw disorder not having been submitted, the claim 
is denied.  

Evidence of well-grounded claims for service connection for 
chloracne and skin cancer as secondary to Agent Orange 
herbicide exposure not having been submitted, those claims 
are denied.  

Evidence of a well-grounded claim for service connection for 
residuals of typhoid not having been submitted, the claim is 
denied.  


REMAND

Entitlement to a Rating in Excess of 10 Percent for 
Prostatitis 

A claim for an increased rating is generally well grounded 
when the appellant indicates that he has suffered an increase 
in disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board 
finds that the facts relevant to this issue have not been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has not 
been met.  38 U.S.C.A. §  5107(a)(West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "In order for [VA] to fulfill its duty to assist, . . . 
a thorough contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, 
[is required] so that the evaluation of the claim[ed] 
disability will be a fully informed one."  38 U.S.C.A. §  
5107(a)(West 1991);  Roberts v. Derwinski,  2 Vet. App. 387, 
390 (1992);  Green v. Derwinski,  1 Vet. App. 121, 124 
(1991).  On appellate review, the Board finds that the 
veteran was not afforded a current VA genitourinary 
examination in connection with his claim for an increased 
rating for his service-connected prostatitis.  Accordingly, 
the case is remanded to the RO for purposes of obtaining a 
current VA genitourinary examination of the veteran in order 
to properly evaluate his service-connected prostatitis and 
adjudicate his claim for increase.

Entitlement to Service Connection for Post-Traumatic Stress 
Disorder

The veteran's claim for service connection for PTSD was 
received at the RO in September 1996.  That claim was 
subsequently denied because, after comprehensive review of 
the veteran's entire medical record, an October 1997 report 
of VA psychiatric examination found that the veteran did not 
have PTSD, but had other psychiatric disabilities which 
accounted for his symptomatology.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132 (1996).  Effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, including PTSD.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), now codified at  38 C.F.R. §§ 4.125-4.130 
(1998).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated  
38 C.F.R. § 4.130 (1998).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected PTSD by applying the 
criteria contained in the VA Schedule for Rating Disabilities 
related to psychiatric disability as it was in effect prior 
to November 7, 1996, as well in accordance with the revised 
criteria that became effective on that date.  Karnas, at 311.  

The record shows that the veteran has not been afforded a VA 
examination under the criteria provided in the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), now codified at  38 C.F.R. §§ 4.125-4.130 (1998).  
Neither has the RO provided the veteran a citation of 
applicable law and regulations as codified at  38 C.F.R. 
§§ 4.125-4.130 (1998).  

In addition, prior to March 7, 1997, governing regulations 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f). 

However, on June 18, 1999, the cited regulation was 
retroactively amended, effective March 7, 1997, to read as 
follows:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (effective May 7, 1997).

The Board notes that the veteran has never been afforded a VA 
psychiatric examination in accordance with  38 C.F.R. Part 4, 
§ 4.125(a), because that regulation was not in effect at the 
time of the veteran's VA psychiatric examination in October 
1997.  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Court has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308 (1991).  
Further, if the amended regulation is found to be more 
favorable than the prior regulation, an additional 
determination is required by the Board as to whether or not 
an appellant will be prejudiced by the Board's action in 
applying the amended regulation in the first instance.  See  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

The Board is not prepared to make a determination as to 
whether  38 C.F.R. Part 4, § 4.132 or  38 C.F.R. Part 4, 
§§ 4.125-4.130 is more favorable to the veteran, or which 
version of  38 C.F.R. §§ 3.304(f) is more favorable to the 
veteran, in the absence of a VA psychiatric examination which 
takes into consideration the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  Accordingly, that issue must be remanded to the RO 
for a current VA psychiatric examination by panel of two 
psychiatrists which takes into account the newly-revised 
provisions of  38 C.F.R. Part 4, §§ 4.125-4.130 (effective 
November 7, 1996), and the newly-revised provisions of  
38 C.F.R. § 3.304(f), and well as readjudication by the RO 
considering the newly-revised regulations and issuance of a 
Supplemental Statement of the Case providing a complete 
statement of the applicable law and regulations, both old and 
new.  


Entitlement to Service Connection for a Nervous Condition, to 
include a Psychoneurotic Anxiety Reaction, Situational 
Depression with Anxiety, Major Depression, and 
Schizoaffective Disorder

The RO has addressed the above-cited claim on the basis of 
whether new and material evidence has been submitted to 
reopen that claim since the rating decision of August 1970.  
The Board notes, however, that the rating decision of August 
1970 denied entitlement to service connection for a chronic 
psychoneurotic anxiety reaction, and that at the time of that 
action, no informal or formal claim for service connection 
for a psychiatric disability had been received, as required 
under 38 C.F.R. §§ 3.151 or 3.155 (1998).  Further, although 
a report of VA psychiatric examination, conducted in August 
1970, yielded a diagnosis of chronic psychoneurotic anxiety 
reaction with underlying depression, the letter notifying the 
veteran of the rating action taken merely informed him that 
service connection had been denied for a "nervous 
condition".  

Further, the Board notes that, in addition to its other due 
process deficiencies, the rating decision of August 1970 
could not have become final as to the veteran's situational 
depression with anxiety, major depression, and 
schizoaffective disorder because those diagnoses had not been 
made and those disabilities were not considered at the time 
of the rating decision of August 1970.

Based upon the foregoing, the Board finds that no claim for 
an acquired psychiatric disability had been received at the 
RO at the time of the rating decision of August 1970, and 
that the RO therefore lacked jurisdiction of that issue.  
Further, the RO notification letter of August 1979 denying 
service connection for a "nervous condition" did not 
specify with sufficient particularity the disability 
considered and denied.  Further, the submission of medical 
evidence showing new and distinct psychiatric findings and 
diagnoses other than, and in addition to, those demonstrated 
and diagnosed at the time of the August 1970 decision 
constitute new issues with respect to those disabilities.  

Finally, the Board notes that the Federal Court has expressly 
rejected the standard for determining whether new and 
material evidence had been submitted, as set forth in  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) (1998) 
was the only correct standard. That decision is addressed 
more fully below.  However, the Board finds that no valid 
claim of entitlement to service connection for an acquired 
psychiatric disability was received prior to the veteran's 
formal claim on September 3, 1996, and that there is no prior 
final decision as to the issue of entitlement to service 
connection for an acquired psychiatric disability as of the 
date of receipt of that claim.

For the reasons stated, the RO should readjudicate the issue 
of entitlement to service connection for an acquired 
psychiatric disability, to include chronic psychoneurotic 
anxiety reaction with underlying depression, situational 
depression with anxiety, major depression, and 
schizoaffective disorder, on a de novo basis, taking into 
consideration the entire medical record.  

Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Malaria and for a Back Disability

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  Evans v. 
Brown,  9 Vet. App. 273, 285 (1996).  However, in the recent 
decision in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Court expressly rejected the standard for 
determining whether new and material evidence had been 
submitted, as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must be remanded to permit the RO 
to adjudicate the new-and-material claims under  38 C.F.R. 
§ 3.156(a) (1998).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Accordingly, the issues of whether new and material evidence 
has been submitted which is sufficient to warrant reopening 
of the claims for service connection for malaria and for a 
back disability are remanded to the RO for readjudication 
under the provisions set out in  38 C.F.R. § 3.156(a) (1998), 
and in compliance with the decision of the Federal Circuit 
Court in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify any private or VA medical 
evidence which supports his claims and 
which has not already been obtained and 
associated with the claims folder.  
Thereafter, the RO should obtain all such 
evidence, including all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility subsequent to 
June 1998.  

2.  The RO should schedule a special VA 
genitourinary examination of the veteran 
by a board-certified specialist in order 
to determine the current nature and 
extent of the veteran's service-connected 
prostatitis.  All necessary and 
appropriate diagnostic tests and 
procedures should be implemented, and the 
results set out in specific detail.  
Particular note should be taken of 
evidence of infections, hypertrophy, and 
post-operative residuals.  

3.  The RO should schedule a special VA 
psychiatric examination of the veteran by 
a panel of two board-certified 
psychiatrists who have not treated the 
veteran and who are experienced in 
evaluating post-traumatic stress 
disorders.  The claims files must be made 
available to and be reviewed by the 
examiners prior to their examinations, 
and the reports of examination must 
affirmatively state that each examiner 
has reviewed the veteran's complete 
psychiatric records.  The Board notes 
that, while the existence of combat 
stressors is conceded, the diagnosis of 
PTSD is not.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiners 
should determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.

4.  Following completion of the VA 
psychiatric examination requested in the 
foregoing paragraph, the RO should 
adjudicate the issue of service 
connection for an acquired psychiatric 
disability, including a chronic 
psychoneurotic anxiety reaction with 
underlying depression, situational 
depression with anxiety, major 
depression, and an schizoaffective 
disorder, on a de novo basis under the 
old and the newly-revised regulations 
pertaining to psychiatric disabilities.  
Further, the RO should readjudicate the 
issue of service connection for PTSD 
under the old and the newly-revised 
regulations pertaining to psychiatric 
disabilities, including PTSD, as 
described in the text of the Remand 
portion of this decision.  Further, the 
RO should readjudicate the veteran's 
claim for a rating in excess of 10 
percent for his service-connected 
prostatitis.  In addition, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for malaria and for a 
back disability under the provisions set 
out in  38 C.F.R. § 3.156(a) (1998), and 
in accordance with the decision of the 
Federal Circuit Court in  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, including those with have 
been newly-revised as identified in the text of the Board's 
remand, and the appellant and his representative should be 
provided an opportunity to respond.  The appellant should be 
advised of the requirements to initiate and perfect an appeal 
on any issue addressed in the Supplemental Statement of the 
Case which is not currently on appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

 

